Citation Nr: 1710327	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  10-32 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to increased ratings for residuals of postoperative laminectomy with LS fusion (lumbar spine disability), currently assigned "staged" ratings of 60 percent prior to July 1, 2011 and 20 percent from that date, to include the propriety of the reduction (from 60 to 20 percent), effective July 1, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel




INTRODUCTION

The Veteran had active military service from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) from the July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, continued a 60 percent rating for a lumbar spine disability.  The Board notes that while the claim for an increased rating for a lumbar spine disability was pending, the RO, in a June 2010 rating decision, proposed to decrease the Veteran's rating for a lumbar spine disability from 60 to 20 percent, effective July 1, 2011.  An April 2011 rating decision implemented this reduction.  The Veteran has expressed disagreement with this reduction and as such, it has been included in the claim seeking an increased rating for a lumbar spine disability.

This matter was previously before the Board in February 2016 where it was remanded for a VA examination to determine the severity of the Veteran's lumbar spine disability.  Additionally, the issue of entitlement to service connection for a left knee disability was officially reopened by the Board in the February 2016 remand.  Subsequently, service connection for this disability was granted in an August 2016 rating decision.  Thereby, the Board no longer has jurisdiction over this issue and the only remaining issue on appeal is the Veteran's lumbar spine disability.  

In an October 2016 written correspondence the Veteran expressed his disagreement with the initial rating granted for his left knee disability.  However, effective March 24, 2015, a notice of disagreement (NOD) must be submitted via a specific form provided by the VA (VA Form 21-0958).  38 C.F.R. § 20.201 (2015); 79 Fed. Reg. 57660 -57698 (Sept. 25, 2014).  As the Veteran has not submitted a NOD Form 21-0958 regarding this issue, it will not be addressed further herein. The Veteran is advised that if he wishes to initiate an appeal with respect to this claim, a NOD Form 21-0958 must be filed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

The Veteran contends that his lumbar spine rating should not have been reduced from 60 to 20 percent because his lumbar spine disability did in fact result in incapacitating episodes requiring bed rest.  As rationale for reducing the Veteran's rating, the RO cited, in part, an April 2010 VA examination report which noted no incapacitating episodes of spine disease.  However, also of record is a July 2010 VA orthopedic surgery record indicating that the Veteran has suffered from low back pain for over 40 years and underwent fusion of his lower lumbar spine in 1967.  The note indicates that since that time, the Veteran has had debilitating back pain, degenerative changes, and herniated discs that require him at times to undergo bedrest and that at times, the pain is so severe, he must "stay bedrest."  The note further indicates that the amount of time the Veteran suffers from pain as a result of his spine condition "is definitely greater than 6 weeks over the last 12 months."  

There is no medical opinion in the record that addresses this discrepancy and discusses whether the Veteran's spine disability may have resulted in bedrest prescribed by a physician, and if so, for what duration.  A retrospective medical opinion is warranted.  See Chotta v. Peake, 22 Vet. App. 80 (2008).  

The Veteran's October 2014 VA examination did not reveal any evidence of incapacitating episodes, although the Veteran appears to allege that he continues to suffer from such episodes.  In the Board's February 2016 Remand, a VA examination was ordered to determine whether or not the Veteran's lumbar spine disability worsened in the interim since the October 2014 VA examination.  The February 2016 Board remand also requested several additional specific items of information from the examiner, to include that the examiner should note whether the Veteran has experienced any incapacitating episodes, particularly during flare-ups, and whether such have resulted in physician prescribed bed rest.  The examiner was also requested to specifically reconcile the conflicting evidence (the April 2010 VA examination report and the July 2010 VA treatment record) as to whether the Veteran had incapacitating episodes resulting in bed rest at any point during the appeal period, and if so, for what duration.

Pursuant to the Board's February 2016 remand, the Veteran underwent a June 2016 VA examination for his lumbar spine disability.  The examiner checked a box indicating that the Veteran had no IVDS of the thoracolumbar spine; however, the June 2016 examiner failed to discuss whether the Veteran has experienced any incapacitating episodes, particularly during flare-ups, and whether such episodes have resulted in physician prescribed bed rest.  Additionally, the examiner did not reconcile the conflicting evidence discussed above (April 2010 VA examination report and July 2010 VA treatment record).  

As a matter of law, a remand by the Board confers upon the Veteran the right to compliance with the Board's remand order.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  As such, in accordance with Stegall, a remand for full compliance with the Board's prior remand is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified medical professional, other than the medical professional who conducted the June 2016 VA spine examination, for a new VA examination.  

2. After reviewing the Veteran's claims file, and with consideration of the Veteran's lay statements, a qualified medical professional is asked to determine the current severity of the Veteran's service connected lumbar spine disability.  The findings must include range of motion studies and the examiner should note whether the Veteran has experienced any incapacitating episodes, particularly during flare-ups, and whether such have resulted in physician prescribed bed rest.  The examiner should specifically reconcile the conflicting evidence (the April 2010 VA examination report and the July 2010 VA treatment record) as to whether the Veteran had incapacitating episodes resulting in bed rest at any point during the appeal period, and if so, for what duration.

All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

3. The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

4. Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary.

5. Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




